Citation Nr: 0513685	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
foreign body granuloma, right index finger.

(The issues of entitlement to service connection for a right 
femur disability, gastroesophageal reflux disease, 
osteoarthritis of the lumbosacral spine, and osteoarthritis 
of the knees and entitlement to an initial compensable 
disability rating for residuals of kidney stones, maxillary 
sinusitis, residuals of fractures to the first and fifth toes 
of the left foot, and residuals of onychomycosis, with 
subsequent removal of the right second toenail, are addressed 
in a separate decision.)

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision established service 
connection for the postoperative residuals of foreign body 
granuloma, right index finger, but assigned a noncompensable 
disability rating.  The veteran disagreed with and properly 
perfected an appeal of the assigned rating and the veteran's 
claims folder has been forward to the Board for appellate 
consideration.

A Travel Board Hearing was held on May 20, 2004, in 
Montgomery, Alabama, before the undersigned, who is a 
Veterans Law Judge and was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.

The Board notes a Travel Board Hearing was held on January 9, 
2001, before a different Veterans Law Judge on issues that 
are not the subject of the current decision.  The appeal of 
the issue addressed below postdates the January 2001 hearing.  
The Board notes that while the January 2001 issues were 
discussed in passing at the May 2004 Travel Board Hearing, 
jurisdiction was specifically not assumed over them, thus a 
decision by a three judge panel is not appropriate in this 
case.  See 38 U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The service-connected postoperative residuals of foreign 
body granuloma, right index finger are manifested by pain and 
stiffness during use of a computer keyboard or mouse, and 
minimal disability.


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
residuals of foreign body granuloma, right index finger are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5225 and 5226 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a Precedent Opinion dated 
in December 2003, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  See Vet. Aff. Op. Gen. Couns. 
Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).

Nevertheless, VA has provided the veteran with notice 
compliant with the duty to notify contained in 38 U.S.C.A. 
§ 5103.  In a June 2003 letter, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence was to 
be provided by him and what part VA would attempt to obtain 
for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the June 2003 VCAA notice 
regarding the disability rating assigned the postoperative 
residuals of foreign body granuloma of the veteran's right 
index finger was provided to him after the favorable 
adjudication of his claim for service connection in August 
2002.  In a recent decision, the U.S. Court of Appeals for 
Veterans Claims (Court) expressed the view that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini, 18 Vet. App. at 420-421.  In this case, 
however, it is obvious that the RO could not have provided 
the VCAA notice regarding the rating of the veteran's right 
index finger disability prior to the initial grant of service 
connection.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this appeal, the 
veteran has been advised of the evidence of record and the 
applicable rating criteria.  He has continued to submit or 
identify additional evidence in support of his appeal and has 
repeatedly stated that there is no new evidence to consider.  
In the December 2002 Statement of the Case, the RO indicated 
that it had reviewed the veteran's claims folder in its 
entirety.  Thus, the Board finds that the veteran received 
the same benefit of the RO's full consideration of all the 
evidence of record, as he would have received had he received 
the VCAA notice prior to initial adjudication.  Moreover, the 
Board notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2004) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2004) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  It is noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO and the veteran's 
reluctance to participate in further VA examinations to 
support his claims.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  For all the foregoing 
reasons, the Board concludes that VA's duties to assist the 
veteran have been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon the 
award of service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Court has held that the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
Fanning v. Brown, 4 Vet. App. 224, 230 (1993).

The veteran's right index finger is rated under DC 5229 for 
limitation of motion of the index or long finger.  The rating 
criteria applicable to limitation of motion of fingers were 
revised effective August 26, 2002.  See 67 Fed. Reg. 48784-
48787 (2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230).

Prior to August 26, 2002, DC 5225 provided an evaluation of 
10 percent for favorable and unfavorable ankylosis of the 
index finger of both the major and minor hand. 38 C.F.R. 
§ 4.71a, DC 5226 (2002).  There was no DC specific to 
limitation of motion of an individual digit.

Effective from August 26, 2002, the new rating criteria 
provide evaluations for limitation of motion of fingers.  A 
10 percent rating is warranted-for the major or minor arm-
with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  A noncompensable 
rating is warranted-for the major or minor arm-with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5229 (2004).  The rating assigned does not vary based on 
major or minor hand.  See 38 C.F.R. § 4.69 (2004).

Under the new criteria, for the index finger (digit II), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand. The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand."

The veteran's scar of the right index finger is also to be 
rated based upon limitation of function, that is under DC 
5229.  See 38 C.F.R. Part 4, Diagnostic Code 7805 (2004).  

In a precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran. If the amendment is more favorable, the Board should 
apply that provision to rate the disability for periods from 
and after the effective date of the regulatory change, and 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. In the event that it is determined that the prior 
version is more favorable, then the Board should apply the 
former provision to periods both before and after the 
effective date of the regulatory change. See VAOPGCPREC 3-
2000 (April 10, 1999).  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to each 
respective effective date, the Board may apply only the 
previous version of the rating criteria.  As of the effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

Factual Background

The veteran asserts that his right index finger should have a 
compensable rating because it impacts his use of a keyboard 
and computer mouse.  He also notes that he as a two-inch scar 
on the finger.

The veteran's service medical records reveal complaints of 
pain and restricted movement of the right hand.  He believed 
it was due to an accidental fall on a yucca plant that 
occurred in August 1978.  The veteran reported the pain 
increased with physical use.  There had been a previous 
history of trauma to the finger.  In June 1979, the veteran 
underwent surgery on his right index finger.  The diagnosis 
was foreign body reaction and granuloma of the right index 
finger metacarpophalangeal joint.

In November 2002, the veteran reported to the VA examiner 
that he had some stiffness in the second finger, particularly 
in cold weather.  The only problem with this was that it 
sometimes interfered with his operating a keyboard because he 
worked with computers.  The examiner noted a diagnosis of 
history of infected right second metacarpophalangeal joint 
with resection of a granuloma, minimal residual loss of 
function. 

At the veteran's May 2004 hearing he reported that he 
probably could live with his right finger except with today's 
technology and use of a computer.  He could still use the 
finger, but the mobility was not like he would normally have.  
He asserted that the only reason he did not get disability in 
the Army for the hand was because he shot left handed.

Analysis

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable disability rating for 
his service-connected right index finger disability under 
either the new or old criteria.

Evaluating the veteran's index finger under the old criteria, 
the Board notes that there has been no competent medical 
evidence presented of limitation of motion, and certainly no 
evidence that there is any disability present in the finger - 
arising from pain, fatigability, or weakness - that would 
approximate ankylosis in the index finger, favorable or 
unfavorable.

With regard to the new criteria, the Board notes that 
limitation of motion has not been found on examination of the 
veteran, and the disability associated with the finger has 
been described as minimal.  There is no evidence to suggest 
that the degree of disability manifested by the veteran's 
right index finger approaches the criteria for a 10 percent 
disability rating.

The only symptoms that the veteran attributes to the service-
connected right index finger are periodic pain and stiffness.  
While these symptoms could produce sufficient symptomatology 
to warrant a compensable disability rating when applying the 
considerations of pain, weakened movement, excess 
fatigability, or incoordination, the Board is unable to find 
sufficient medical evidence to support such a finding.  The 
sole impact the veteran attributes to his service-connected 
right index finger is periodic stiffness when using a 
computer keyboard and mouse.  The Board finds that these 
complaints do not equate to disability resulting in extension 
limited by more than 30 degrees and or with a gap of one inch 
or more between the fingertip and the proximal transverse 
crease of the palm as is required for a compensable 
disability rating under DC 5229.  

In weighing the veteran's complaints regarding the disability 
produced by his right index finger in the use of computer 
equipment against the lack of any current complaint or 
treatment directed at the his right index finger, in 
combination with the paucity of complaint or treatment 
directed at his right index finger during the latter part of 
his active service, the Board finds the preponderance of the 
evidence against the veteran's claim.  

The Board has reviewed other Codes pertaining to disabilities 
of the hand.  The veteran is not entitled to a higher 
evaluation under 5225 because favorable or unfavorable 
ankylosis of the right index finger has not been 
demonstrated.

Additionally, the veteran has not alleged his right index 
finger has required frequent hospitalizations, and there is 
no indication of marked interference with employment such as 
to warrant a higher (extraschedular) evaluation under 
38 C.F.R. § 3.321 (2004).  


ORDER

The claim of entitlement to an increased evaluation for 
postoperative residuals of foreign body granuloma, right 
index finger is denied.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


